10

La

12

13

14

15

16

17

18

19

20

21

22

he

24

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
PATRICIA ATKINSON, CASE NO. C20-95 MJP
Plaintiff, ORDER GRANTING MOTION TO
REMAND
Vv.
GENEVA LANGWORTHY,

Defendant.

 

 

This matter comes before the Court on Plaintiff's Emergency Motion to Remand (Dkt.
No. 6.) Having reviewed the Motion, Plaintiff's State Court Petition for an Order of Protection
(Dkt. No. 1, Ex. 2), Defendant’s Notice of Removal (Dkt. No. 5), and the remaining record, the
Court REMANDS this action to Whatcom County District Court.

On December 23, 2019, Plaintiff sought a protective order from the Whatcom County
District Court, alleging that Defendant was harassing her by “protesting” outside her home
because of Plaintiff's role as a volunteer treasurer for the Alternative Humane Society in

Bellingham, Washington. (Dkt. No. 1, Ex. 2 at 3.) Plaintiff obtained a temporary protective

ORDER GRANTING MOTION TO REMAND - 1

 
10

11

12

13

14

15

16

17

18

12

20

21

22

23

24

 

 

order on December 23, 2019 that was reissued on January 8, 2020. (Dkt. Nos. 3, 6.) On January
20, 2020, Defendant removed to this Court, citing no basis for federal jurisdiction.

While Defendant asserts that “an issue of federal law is the central and essential element
of the petitioner’s case” and that she intends “to counter-sue for denial of free speech and free
expression,” these assertions do not establish federal jurisdiction. (Dkt. No. 1, Ex. 1.) “The
presence or absence of federal question jurisdiction is governed by the ‘well-pleaded complaint’
tule, which provides that federal jurisdiction exists only when a federal question is presented on
the face of the plaintiff's properly pleaded complaint.” California v. United States, 215 F.3d
1005, 1014 (9th Cir.2000). A case may not be removed on the basis of a federal defense, even if
that defense is the only question truly at issue. Caterpillar, Inc., v. Williams, 482 U.S. 386, 392
(1987). Nor may removal be based on a counterclaim. The Holmes Group, Inc., v. Vornado Air
Circulation Systems, Inc., 535 U.S. 826, 832 (2002). Because Plaintiff's Petition for an Order of
Protection (Dkt. No. 1, Ex. 2) contains no federal claims, this Court has no jurisdiction and

REMANDS this matter to Whatcom County District Court.

The clerk is ordered to provide copies of this order to both parties.

Dated January 22, 2020.

 

Barbara J. Rothstein
United States District Judge

ORDER GRANTING MOTION TO REMAND - 2

 
